DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on 27 September 2021 is acknowledged.
Claim Objection
Claims 1 and 17 are objected to because of the following informalities:  
With regard to Claim 1, lines 3 and 6, please replace “the container” with “the outer container” for antecedent basis.  
With regard to Claim 17, the claim uses “tubular outer container”, “container”, or “outer container” interchangeably. Please consistently claim the container using only one of these terms.
With regard to Claim 17, penultimate line, please add “that” between “such” and each” so that the line reads “…within the outer container such that each pair of adjacent ones…”.
Appropriate correction is required.
Claim Status
Claims 1-19 are pending in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 3, “plurality of independent outer container sections” is unclear. The claim states that the outer container comprises these plurality of independent outer container sections; however, the sections are independent and therefore not part of the outer container. Furthermore, the instant specification does not discuss or show “outer container sections”. Rather, the instant specification discusses the fluid contacting elements, claimed in Claim 1, which include cooperating structures along with the outer container which hold the fluid contacting elements in a stacked configuration ([0018], [0068], Figure 12). As a result, Claim 3 is not further treated on the merits at this time.
With regard to Claim 5, it is unclear if the claimed “wall portions forming struts” are included in “a plurality of wall portions” claimed in Claim 1.
With regard to Claim 14, “fluid contacting plates” lacks antecedent basis in the claims? The Examiner suggests “fluid contacting elements” from Claim 1.
With regard to Claim 16, “the outer frame portions” lacks antecedent basis in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkey (US 2009/0041635).

    PNG
    media_image1.png
    405
    326
    media_image1.png
    Greyscale

With regard to Claim 1, Berkey discloses a device for treating fluids, such as automotive exhaust gases; the device includes a honeycomb structure, a matrix of ceramic walls that defines a plurality of parallel, fluid-conducting cells oriented along an axis (Abstract). Berkey discloses a modular fluid modification system comprising an outer container configured to permit a fluid flow there into at a first location and to allow the fluid flow to exit the container at a second location spaced apart from the first 
Berkey discloses a plurality of fluid contacting elements each forming an independent filtering or reactor element and housed adjacent one another in the container (Figure 3, [0046], disc-shaped layers 2 are separate ceramic structures whose peripheral portions or peripheral regions 8 are of the same size and shape and are mutually engaged (adjacent) to prevent fluid flowing through the device from leaking between the layers).
Berkey discloses each said fluid contacting element including a plurality of wall portions forming a plurality of openings, wherein the openings are formed in a grid or lattice-like pattern (Abstract, matrix of ceramic walls that define a plurality of parallel, fluid-conducting cells oriented along an axis, arranged in a stacked or discontinuous configuration between an inlet and an outlet).
With regard to Claim 7, Berkey discloses wherein at least two of the fluid contacting elements perform separate functions ([0050], the separate layers 2 may be fabricated with different properties to remove or treat different pollutants in a fluid flow).
With regard to Claim 12, Berkey discloses wherein at least a subplurality of the plurality of openings are formed in at least one of square, hexagonal, or octagonal ([0002]).
With regard to Claim 14, Berkey discloses wherein the openings of different ones of the fluid contacting plates form openings having different shapes and/or sizes ([0035], size of the cells may vary; [0050], separate layers may be fabricated with different 
With regard to Claim 15, Berkey discloses wherein each said fluid contacting element includes an outer frame portions, and a plurality of wall portions forming the grid or lattice like structure within the outer frame portion (Figure 3, [0046], disc-shaped layers 2 are separate ceramic structures whose peripheral portions or peripheral regions 8 (outer frame) are of the same size and shape and are mutually engaged to prevent fluid flowing through the device from leaking between the layers; Abstract, matrix of ceramic walls that define a plurality of parallel, fluid-conducting cells oriented along an axis, arranged in a stacked or discontinuous configuration between an inlet and an outlet). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Berkey (US 2009/0041635), as applied to the claims above, in view of Horikawa (US 5,149,475).
With regard to Claims 2 and 8, Berkey discloses all the limitations in the claims as set forth above. Berkey discloses that the stacked layers may be aligned from one layer to the next so that the parallel, fluid-conducting cells of one layer match up with the parallel, fluid-conducting cells of the next layer ([0032]). In other embodiments, the fluid-conducting cells may be positioned out of alignment with each other ([0050]). Berkey discloses wherein each said fluid contacting element comprises an outer frame portion, with the grid of openings or lattice like structure formed within the outer frame portion (Figure 3, [0046], disc-shaped layers 2 are separate ceramic structures whose peripheral portions or peripheral regions 8 (outer frame) are of the same size and shape and are mutually engaged (adjacent) to prevent fluid flowing through the device from Claim 8).
However, Berkey is silent to wherein the outer container and each one of the plurality of fluid contacting elements further includes cooperating structure to hold each said fluid contacting element in a desired angular position within the outer container (Claim 2), wherein the cooperating structure includes one of a shoulder portion or a channel, and an inner surface of the outer container includes the other one of the shoulder portion or the channel, such that each fluid contacting element is held in the outer container in a pre-determined, angular relationship relative to the outer container (Claim 8).
Horikawa discloses a honeycomb structure as a substrate for at least one catalyst including a ridge arranged on at least one part of an outer surface of the honeycomb structure and extending in a direction of the through-apertures thereof, and at least one notch formed in the at least one ridge (Abstract). With the arrangement of the honeycomb structure, it is possible to prevent any rotation of the honeycomb structure about its axis relative to a converter can (Abstract). Horikawa discloses wherein the cooperating structure includes one of a shoulder portion or a channel, and an inner surface of the outer container includes the other one of the shoulder portion or the channel, such that each fluid contacting element is held in the outer container in a pre-determined, angular relationship relative to the outer container (Claim 8) (Figure 6c, C4/L39-54, corresponding shoulder on honeycomb structure and channel in container).
Claim 2), wherein the cooperating structure includes one of a shoulder portion or a channel, and an inner surface of the outer container includes the other one of the shoulder portion or the channel, such that each fluid contacting element is held in the outer container in a pre-determined, angular relationship relative to the outer container (Claim 8), as taught by Horikawa, in order to maintain alignment or misalignment of each of the stacked layers with each other layer. 
With regard to Claim 9, Berkey discloses wherein each said fluid contacting element is held in the outer container such that it is angularly offset from other immediately adjacently positioned ones of the fluid contacting elements, such that the openings of no two adjacent ones of the fluid contacting elements are in registration with another ([0050], In other embodiments, the fluid-conducting cells may be positioned out of alignment with each other; see also Figure 7B and [0049]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berkey (US 2009/0041635), as applied to the claims above, in view of Gallagher (US 2012/0102902).
With regard to Claim 4, Berkey discloses all the limitations in the claims as set forth above. Berkey discloses a plurality of fluid contacting elements each forming an independent filtering or reactor element and housed adjacent one another in the container (Figure 3, [0046], disc-shaped layers 2 are separate ceramic structures whose 
However, Berkey is silent to wherein at least one of the fluid contacting elements is produced by an additive manufacturing method.
Gallagher discloses a filter apparatus comprising a filter stack including a plurality of porous ceramic plates (Abstract). Gallagher discloses that the porous ceramic plates may be fabricated by various techniques such as stamping, molding, 3D printing techniques, or the like ([0065]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein at least one of the fluid contacting elements of Berkey is produced by an additive manufacturing method, as taught by Gallagher, since additive manufacturing (e.g., 3D printing) is a well-known technique for manufacturing ceramic layers or plates as used in Berkey.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Berkey (US 2009/0041635), as applied to the claims above, in view of Haslam (US 2013/0048579).
With regard to Claims 5 and 6, Berkey discloses all the limitations in the claims as set forth above. Berkey discloses wherein the fluid contacting elements each include wall portions forming struts ([0002, network of interconnected walls that form a matrix of elongated (e.g., struts), gas-conducting cells). Berkey discloses that the ceramic honeycomb structures may be used as particulate filters in the exhaust systems of diesel-powered automobiles or other equipment ([0003]). 
Claim 5), wherein the fluid contacting elements are each formed as the structural support for an associated secondary nanofibrous membrane (Claim 6).
Haslam discloses a filter apparatus for filtering air or gas containing particles, including a porous substrate, the porous substrate made of a porous ceramic material, and a filtering material connected to the porous substrate, the filter material including nanofibers ([0019]). The nanofibers are supported by the porous ceramic elements ([0018]-[0019]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the struts of Berkey are at least one of the following: formed as a structural support for a secondary nanofibrous membrane (Claim 5), wherein the fluid contacting elements are each formed as the structural support for an associated secondary nanofibrous membrane (Claim 6), as taught by Haslam, for further filtering particulates from exhaust systems of diesel-powered automobiles or other equipment.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berkey (US 2009/0041635) in view of Horikawa (US 5,149,475), as applied to the claims above, and in further view of Leloup (US 2002/0076372).
With regard to Claim 11, modified Berkey discloses all the limitations in the claims as set forth above. Berkey discloses that the ceramic honeycomb structure may be used as a chemical filter such as an automotive catalytic converter ([0003]). However, modified Berkey is silent to wherein an angular offset of any two adjacently 
Leloup discloses methods and apparatus for treating a gas-liquid feed stream with structured monolithic catalysts of honeycomb configuration wherein the catalysts are configured as a stack of honeycomb sections with offset channels (Abstract). The degree of rotation or offset with be sufficient to provide channel splitting, i.e., a flow pattern such that reactions exiting a channel in an upstream block with be sub-divided and redistributed among two or more adjoining channels in a downstream block that is flow-connected thereto ([0009]). The resulting channel dislocations between adjacent contacting honeycombs in the stack introduces controlled, limited turbulence and mixing of feed stream portions traversing the channels to significantly increase the catalytic efficiency of the reactor (Abstract). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein an angular offset of any two adjacently positioned ones of the fluid contacting elements of modified Berkey comprises an angular offset of between 5 degrees to 15 degrees, as taught by Leloup, since an angular offset of between 5 degrees to 15 degrees would be sufficient to provide channel splitting, i.e., a flow pattern such that reactions exiting a channel in an upstream block with be sub-divided and redistributed among two or more adjoining channels in a downstream block that is flow-connected thereto, such that the resulting channel dislocations between adjacent contacting honeycombs in the stack introduces controlled, limited turbulence and mixing of feed stream portions traversing the channels to significantly increase the catalytic efficiency of the reactor.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Berkey (US 2009/0041635), as applied to the claims above, in view of Ohno (US 2005/0266992).
With regard to Claim 13, Berkey discloses all the limitations in the claims as set forth above. However, Berkey is silent to wherein the openings comprise at least one of square shaped openings having a dimension between about 1-2 mm by 1-2 mm.
Ohno discloses a honeycomb structure comprising porous honeycomb units having multiple through-holes (Abstract). Ohno discloses the shape of the through-holes (openings) may be square, and that the number of through-holes per unit cross-sectional area is preferably 15.5 to about 186 cells/cm2 ([0040], Figure 1a). When the number of through-holes is less than about 15.5 cells/cm2, the area of the wall contacting with the exhaust gases inside the porous honeycomb units becomes small ([0040]). When the number is more than 186 cells/cm2, the pressure loss becomes large and also manufacturing of the porous honeycomb units becomes difficult ([0040]).
Ohno discloses that the wall thickness between adjacent through-holes is most preferably 0.15 mm to 0.25 mm ([0040]). For the through-hole to have dimensions of 1 mm x 1 mm, accounting for half wall-thickness on each side of the opening (e.g., 0.2 mm / 2 = 0.1 mm), the cell dimensions would be (1 mm + 0.1 mm + 0.1 mm) x (1 mm + 0.1 mm + 0.1 mm) = 1.2 mm x 1.2 mm = 1.44 mm2. In this case, the number of cells per cm2 would be 69.44 cells (1 cm2 = 100 mm2 / 1.44 mm2/cell = 69.44 cells), which is within the teachings of Ohno. For the through-hole to have dimensions of 2 mm x 2 mm, accounting for half wall-thickness of each side of the opening, the cell dimensions would be 4.84 mm2. In this case, the number of cells per cm2 would be 20.66 cells, which is 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the openings of Berkey comprise at least one of square shaped openings having a dimension between about 1-2 mm by 1-2 mm, as taught by Ohno, in order to balance filtration area with pressure loss.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berkey (US 2009/0041635), as applied to the claims above, in view of Sakamoto (US 2004/0128991).
With regard to Claim 16, Berkey discloses all the limitations in the claims as set forth above. However, Berkey is silent to wherein the wall portions are angled so as to be non-parallel to the outer frame portion.
Sakamoto discloses a honeycomb structure comprising a plurality of honeycomb segments, bonded into one piece, having an outer peripheral wall (outer frame portion) and cells walls (wall portions) (Abstract). The cell walls have an angle in a range of 25 to 65 degrees to a straight line along an outermost point of the outer peripheral wall (Abstract). The honeycomb structure can be used in a filter for trapping particulate in an exhaust gas and can be superior in resistance to cracks by a thermal stress (Abstract). By changing angles of the cell walls, the concentration of stress can be reduced and stress reduction and enhancement of the resistance to stress can be achieved ([0007]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the wall portions of Berkey are angled so as to be non-.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berkey (US 2009/0041635) in view of Horikawa (US 5,149,475) and Ohno (US 2008/0176013).
With regard to Claim 17, Berkey discloses a device for treating fluids, such as automotive exhaust gases; the device includes a honeycomb structure, a matrix of ceramic walls that defines a plurality of parallel, fluid-conducting cells oriented along an axis (Abstract). Berkey discloses a modular fluid modification system comprising a tubular outer container, impervious to a fluid flow, and configured to permit the fluid flow into the tubular outer container at a first location and to allow the fluid flow to exit the tubular outer container at a second location spaced apart from the first location ([0034]-[0036], can shaped device has an inlet end for receiving exhaust gases and an outlet end for expelling gases).
Berkey discloses a plurality of fluid contacting elements each forming an independent filtering or reactor element and housed adjacent one another in the container (Figure 3, [0046], disc-shaped layers 2 are separate ceramic structures whose peripheral portions or peripheral regions 8 are of the same size and shape and are mutually engaged (adjacent) to prevent fluid flowing through the device from leaking between the layers).
Berkey discloses each said fluid contacting element including an outer frame portion within which is included a plurality of wall portions defining a plurality of openings arranged in a grid or lattice-like pattern (Figure 3, [0046], disc-shaped layers 2 
Berkey discloses that the honeycomb matrix may be made from porous ceramic material ([0008]). 
Berkey discloses that the stacked layers may be aligned from one layer to the next so that the parallel, fluid-conducting cells of one layer match up with the parallel, fluid-conducting cells of the next layer ([0032]). In other embodiments, the fluid-conducting cells may be positioned out of alignment with each other ([0050]).
However, Berkey is silent to at least a subplurality of the wall portions being at least one of: nanoporous in construction; microporous in construction; or hollow in construction.
Ohno discloses a pillar-shaped honeycomb structure having a plurality of cells formed by laminating a plurality of lamination members with a plurality of through-holes (Abstract). Ohno discloses that the average pore diameter of the honeycomb structure may be between 1 micron and 100 microns, for sufficient capture of particulate matters (PMs) ([0098]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for at least a subplurality of the wall portions of Berkey being at least one of: nanoporous in construction; microporous in construction; or hollow in construction, as taught by Ohno, for sufficient capture of particulate matters.

Horikawa discloses a honeycomb structure as a substrate for at least one catalyst including a ridge arranged on at least one part of an outer surface of the honeycomb structure and extending in a direction of the through-apertures thereof, and at least one notch formed in the at least one ridge (Abstract). With the arrangement of the honeycomb structure, it is possible to prevent any rotation of the honeycomb structure about its axis relative to a converter can (Abstract). Horikawa discloses the outer container and each one of the fluid contacting elements includes cooperating structure to hold each said fluid contacting element in a desired angular position within the outer container (Figure 6c, C4/L39-54, corresponding shoulder on honeycomb structure and channel in container).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the outer container and each one of the fluid contacting elements of modified Berkey to include cooperating structure to hold each said fluid contacting element in a desired angular position within the outer container such that each pair of adjacent ones of the fluid contacting elements are angularly offset from one another by a predetermined degree, as taught by Horikawa, in order to maintain misalignment of each of the stacked layers with each other layer.
With regard to Claim 19, Berkey discloses wherein a subplurality of openings are formed in at least one of square, hexagonal, or octagonal ([0002]). However, modified Berkey is silent to wherein the fluid contacting elements form plate-like elements having a thickness of 1 mm to 10 mm.
Ohno discloses that the lamination members 110a have a thickness of 0.1 to 20 mm for manufacture of the honeycomb structure ([0009], [0090]).
It would have been obvious to one of ordinary skill at the effective filing date of the invention for wherein the fluid contacting elements of modified Berkey form plate-like elements having a thickness of 1 mm to 10 mm, as taught by Ohno, for manufacture of the honeycomb structure.
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art cited above discloses “wherein the openings of the fluid contacting elements are angularly offset from one another to create a continuous, helical flow vortex through the fluid contacting elements”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777